ON REHEARING.
In response to a very forceful and courteous petition to rehear, we may observe that the former opinion filed herein was perhaps not so full on the questions raised in the petition as it should have been. We have, therefore, made some additions to the original draft of the opinion herein' which cover the questions of law raised in the petition to rehear. Upon the facts, with all due deference to learned counsel, we must adhere to our original conclusions.
We did not undertake to say in the opinion filed that there was no evidence indicating that smoke consumers existed and had been used with success; but we expressed the belief that such devices had not passed the experimental stage, according to the lights before us. In other words, while a smoke consumer might be installed which would prove successful for a time, we doubted if any had yet been devised which would continue after considerable use to accomplish its purpose.
We reviewed the facts of this case fully in our former opinion, and a reconsideration dues not shake our confidence in the justice of our conclusions.
The petition to rehear must therefore be dismissed.